DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an upper surface” and “a lower surface” in ll. 2-3 and ll. 11-12, respectively, but fails to clearly point out the claimed upper surface and claimed lower surface being two surfaces of the claimed plate portion. Without clearly limiting the upper surface and the lower surface to two surfaces of the claimed plate portion, the current patent scope is not clear. In addition, it is unclear whether or not “a lower surface” in ll. 11-12 and “a lower surface of the plate portion” in ll. 5-6 refer to the same lower surface. Furthermore, claim 1 recites “the plate” in ll. 6 from the bottom. It is unclear which one of the claimed “plates that fix the plate portion and the shaft” (ll. 9) is referred to by “the plate”.
Claims 2-9 are rejected because they depend on claim 1.
Claim 2 is further rejected because it recites “a first axis direction” in ll. 4-5, but fails to clearly indicate whether it is a direction associated with the first axis presented in claim 1.
Claims 3-6 each is further rejected for reciting “the plate”. It is unclear which one of the claimed “plates that fix the plate portion and the shaft” (ll. 9 in claim 1) is referred to by “the plate”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (US 2014/0268266).
Regarding claim 1, Shimizu teaches an optical element (Abstract) comprising: 
a plate portion (Figs. 1-2: light reflection plate 113 and spacer 112 collectively forming a plate portion) including a reflecting surface (Fig. 2: light reflecting section 114) on an upper surface (Fig. 2: upper surface of light reflection plate 113) in a direction of a vertically extending central axis (Figs. 1-2: central axis going through the center of light reflecting section 114, which is perpendicular to X- and Y-axis); 
a shaft (Fig. 1: a pair of shaft sections 12a and 12b (first shaft sections) collectively forming a shaft along Y-axis, a pair of shaft sections 14a and 14b (second shaft sections) as another shaft along X-axis; Fig. 2: a pair of shaft sections 14a and 14b (second shaft sections) collectively forming another shaft along X-axis) that extends in a direction of a first axis (Figs. 1-2: pair of shaft sections 12a and 12b extending in Y-axis; pair of shaft sections 14a and 14b extending in X-axis) intersecting with the central axis and is fixed to a lower surface of the plate portion (Fig. 2); 
a magnet (Figs. 1-2: magnet core 32) below the shaft in the direction of the central axis; and 
plates (Figs. 1-2: fixed section 13, movable base section 111) that fix the plate portion and the shaft; wherein 
the plate portion includes a protruding portion (Fig. 2: spacer 112) that extends downward in the direction of central axis from a lower surface (Fig. 2: lower surface of light reflection plate 11); 
the plate includes: 
a shaft fixing portion (Figs. 1-2: fixed section 13) to which the shaft is fixed; and 
a plate portion fixing portion (Figs. 1-2: movable base section 111) to which the plate portion is fixed; and 
the plate portion fixing portion is fixed to the protruding portion (Fig. 2: movable base section 111 fixed to spacer 112).



Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 include allowable subject matter “a pair of the protruding portions is separated in a direction intersecting with a direction of a first axis direction so as to sandwich the shaft; and each of the plates is fixed to each of the pair of protruding portions”.
Claim 3 include allowable subject matter “wherein the plate portion fixing portion is located below the shaft fixing portion in the direction of the central axis”.
Claim 9 include allowable subject matter regarding “a fixed portion that supports the frame portion to be swingable about a second axis perpendicular or substantially perpendicular to the first axis and defines a magnetic circuit with the magnet”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosur:
US 2021/0088777 and US 2021/0088779, made of record by the same Applicant disclose the invention of claim 1 in this instant application.
US Patent No. 10,101,457 discloses a scanning mirror in the related art. The scanning mirror does not use a shaft extending the a direction intersecting with the central axis of the mirror, however.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693